Stacy, C. J.
Appellant’s motion for judgment non obstante veredicto', which, in effect, is but a belated motion for judgment on the pleadings, was properly overruled on authority of the decisions in Jernigan v. Neighbors, 195 N. C., 231, 141 S. E., 586, and Shives v. Cotton Mills, 151 N. C., 290, 66 S. E., 141. The defendant Gower, in his answer, denies the agreement as alleged by the Commercial Casualty Insurance Company, but this is the extent of his plea.
The record discloses no exceptive assignment of error upon which a reversal of the judgment might properly be based. Hence, it will not be disturbed.
No error.